UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7935


MALCOM MAXWELL RYIDU-X, a/k/a Richard Janey,

                Petitioner - Appellant,

          v.

WARDEN WAYNE A. WEBB; MD CORRECTIONAL INSTITUTION -
HAGERSTOWN; THE ATTORNEY GENERAL FOR THE STATE OF MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:14-cv-02408-WDQ)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Malcom Maxwell Ryidu-X, Appellant Pro Se.   Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Malcom Maxwell Ryidu-X seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

We   dismiss     the    appeal    for    lack       of   jurisdiction     because     the

notice of appeal was not timely filed.

       Parties    are    accorded       30        days   after   the    entry    of   the

district court’s final judgment or order to note an appeal, Fed.

R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on

February 24, 2015.           The notice of appeal was filed, at the

earliest, on December 1, 2015.                Because Ryidu-X failed to file a

timely notice of appeal or to obtain an extension or reopening

of the appeal period, we dismiss the appeal.                        We dispense with

oral    argument       because    the    facts       and   legal    contentions       are

adequately     presented     in    the       materials     before      this   court   and

argument would not aid the decisional process.

                                                                                DISMISSED




                                              2